



a8k112619hunnperforma_image1.jpg [a8k112619hunnperforma_image1.jpg]6901
Professional Parkway East          Telephone (941) 556-2601
Suite 200         Fax (941) 556-2670
Sarasota, FL 34240




November 25, 2019


BY HAND DELIVERY
Laurence Neil Hunn
6901 Professional Parkway East / Suite 200
Sarasota, Florida 34240


Re: Long-Term Incentive Opportunity
Dear Neil:


Thank you for your leadership and continuing service to Roper Technologies, Inc.
(“Roper” or the “Company”). The Company is pleased to offer you the following
long-term incentive opportunity (the “Long-Term Incentive Opportunity”), the
details of which are set forth in this letter agreement (the “Letter
Agreement”). The “Performance Period” shall be the five-year period commencing
January 1, 2019 and concluding December 31, 2023.


1.The amount of incentive opportunity you will be eligible to earn (the
“Incentive Amount”), if any, will be based upon the Company’s performance during
(and measured at the end of) the Performance Period against the performance
criterion set forth below. The maximum Incentive Amount you may earn is $18.605
million.


•
Should the Company generate cumulative Adjusted EBITDA (as defined below) of
$11.781 billion (or more) during the entire Performance Period, the Incentive
Amount shall be $18.605 million.

•
Should the Company generate cumulative Adjusted EBITDA of $10.325 billion during
the entire Performance Period, the Incentive Amount shall be $6.512 million.

•
Should the Company generate cumulative Adjusted EBITDA of more than $10.325
billion but less than $11.781 billion during the entire Performance Period, the
Incentive Amount shall be an amount between $6.512 million and $18.605 million
determined using straight-line interpolation based upon the amount of Adjusted
EBITDA generated during the entire Performance Period.

o
For example and example only, should the Company generate cumulative Adjusted
EBITDA of $11.0 billion during the entire Performance Period, the Incentive
Amount shall be $12.118 million.

•
Should the Company generate cumulative Adjusted EBITDA of less than $10.325
billion during the entire Performance Period, the Incentive Amount shall be $0.



Adjusted EBITDA is earnings before interest, income-related taxes, depreciation
and amortization, increased or reduced to eliminate the effects of extraordinary
items, discontinued operations, restructuring of debt obligations, asset
dispositions, asset write-downs or impairment charges, acquisition-related
expenses, litigation expenses and settlements, reorganization and restructuring
programs, and non-recurring or special items (as discussed in the Company’s
quarterly earnings releases). Adjusted EBITDA shall be calculated in a manner
generally consistent with the Company’s calculation of $1.806 billion Adjusted
EBITDA generated during the period January 1, 2018 through December 31, 2018,
though any adjustments to arrive at Adjusted EBITDA shall be subject to the
reasonable good faith discretion of the Compensation Committee of the Company’s
Board of Directors (the “Compensation Committee”) after consultation with you.
Each adjustment (if any) by the Compensation Committee shall be recorded (with
sufficient detail explaining the rationale for the adjustment and the terms of
such adjustment) on an exhibit to this Letter Agreement once each fiscal year
(no later than March 30 following the respective fiscal year commencing March
30, 2020). In addition, at the conclusion of each calendar year, you and the
Compensation Committee shall consult on potential changes to the cumulative
Adjusted EBITDA targets referenced above to reflect the impact of material
acquisitions and material divestitures. Such adjustments shall be recorded on an
exhibit to this Letter Agreement.


2.     The Incentive Amount, if any, due to you under this Letter Agreement
shall be paid, less all ordinary and necessary payroll deductions and tax
withholdings, after certification of satisfaction of the performance criterion
by the Compensation Committee. Such certification shall be made on a date within
90 days after the conclusion of the Performance Period (the “Certification
Date”). Any payment due you shall be paid as soon as practicable following the
certification of the Adjusted EBITDA for the Performance Period but in any event
not later than 30 days following such certification. If the 120-day combined
period for making the certification of Adjusted EBITDA and the payment to you
spans two taxable years, then the payment shall be made on the Company’s first
payroll date coinciding with or immediately following the 120th day following
the measurement date.


3.    Except as otherwise provided in this paragraph 3 or paragraph 4 below, if
prior to the Certification Date your employment with the Company ends as a
result of your voluntary resignation (other than for Limited Good Reason),
death, Disability, or the Company’s termination of your employment for Cause (as
Disability and Cause are currently defined in the Company’s 2016 Incentive
Plan), you will forfeit any and all rights to any Incentive Amount. However,
except as otherwise provided in paragraph 4 below, you are either involuntarily
terminated by the Company without Cause or you resign with Limited Good Reason,
the Compensation Committee shall determine the cumulative Adjusted EBITDA
generated by the Company from January 1, 2019 through the last day of the month
of your conclusion of employment. Such amount shall be compared with adjusted
targets by the Compensation Committee reflecting the portion of time that has
elapsed during the Performance Period to determine an amount that shall then be
further prorated by the number of months of the Performance Period you served
the Company divided by sixty (60) to determine the final Incentive Amount. As
used in this paragraph 3, “Limited Good Reason” means either of the following,
without your consent: (i) the assignment of duties materially inconsistent with
your current position; or (ii) and adverse reduction in your title or reporting
line to the Board; provided that, in each case, written notice of your
resignation with Limited Good Reason must be delivered to the Board within 30
days after the occurrence of any such event with such notice specifying the
specific reason(s) in this paragraph in order for your resignation with Limited
Good Reason to be effective hereunder. The Company shall have 30 days to remedy
any situation for which you have attempted to resign with Limited Good Reason,
and if such is remedied within such 30 days, your resignation with Limited Good
Reason shall no longer be of any force or effect.


4.    In the event of a Change in Control during the Performance Period while
you are employed by the Company, all performance requirements set forth in this
Letter Agreement shall be waived and the maximum Incentive Amount determined
under paragraph 1 hereof shall be due and paid to you in accordance with the
payment terms of this Letter Agreement if, and only if, at the time of, or any
time within 24 months after, the Change in Control but prior to December 31,
2023, your employment with the Company (or any successor thereto) is
involuntarily terminated by the Company (or any successor thereto) other than
for Cause or you resign with Good Reason. For the avoidance of doubt, if your
employment with the Company (or any successor thereto) terminates more than 24
months after a Change in Control but prior to December 31, 2023, the provisions
of paragraph 3 above shall apply (though all performance requirements set forth
herein shall be waived, and the maximum Incentive Amount shall be prorated by
the number of months of the Performance Period you served the Company divided by
sixty (60) to determine the final Incentive Amount). As used in this paragraph
4, “Good Reason” means either of the following, without your consent: (i) a
material reduction in your annual base salary or targeted annual bonus
opportunity; (ii) the assignment of duties materially inconsistent with your
current position; (iii) and adverse reduction in your title or reporting line to
the Board; or (iv) a required relocation of your principal place of employment
to a location outside of the State of Florida; provided that, in each case,
written notice of your termination for Good Reason must be delivered to the
Board within 30 days after the occurrence of any such event with such notice
specifying the specific reason(s) in this paragraph in order for your
termination with Good Reason to be effective hereunder. The Company shall have
30 days to remedy any situation for which you have attempted to resign with Good
Reason, and if such is remedied within such 30 days, your resignation with Good
Reason shall no longer be of any force or effect.


5.    In the event of your death or Disability (as that term is currently
defined in the Company’s 2016 Incentive Plan) prior to certification of
satisfaction of the performance criterion by the Compensation Committee, you or
your estate (as the case may be) will remain eligible to earn the Incentive
Amount should the performance criterion be satisfied at the conclusion of the
Performance Period. Such amount, if any, would be paid to you or your estate (as
the case may be) at the time and as specified in paragraph 2, above.


6.     The Incentive Amount payable to you hereunder may be deferred in whole or
in part at your election by making an election no later than June 30, 2022 or if
earlier, six months prior to the applicable measurement date . No election by
you to defer will be effective if not made in accordance with Section 409A of
the Internal Revenue Code of 1986, as amended, and the regulatory and other
guidance promulgated thereunder (“Section 409A”). Such deferral election shall
be made under the Company’s Non-Qualified Retirement Plan or a similar Section
409A-compliant deferral instrument providing comparable investment alternatives
for the amount deferred.


7.    Your employment with the Company remains on an “at will” basis and is not
for a definite term. As such, either party can terminate your employment
relationship with the Company at any time, for any reason, with or without
notice or Cause.


8.    As a condition to the Company providing you the Long Term Incentive
Opportunity and your acceptance of it, you expressly agree to abide by the
Confidentiality, Intellectual Property, Non-Competition and Non-Solicitation
Covenants set forth in Appendix A, which is attached hereto and incorporated
herein.
 
9.    This Letter Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware without regard to the principles of
conflicts of law thereof, and each party hereby irrevocably submits to the
exclusive jurisdiction of the state and federal courts located in the State of
Delaware in any proceeding arising in connection with this Letter Agreement.
Each party hereby irrevocably waives all right to trial by jury in any
proceeding (whether based on contract, tort, statute, common law or otherwise)
arising out of or relating to this Letter Agreement.


10.     This Letter Agreement is intended to comply with, and shall be
administered by the Company in accordance with, Section 409A. If the Company and
you determine in good faith that any provision of this Letter Agreement is not
in compliance with Section 409A, the parties shall negotiate in good faith a
modification of the terms hereof to so comply, preserving, to the maximum extent
possible, the original economic intent of the parties.


Please sign and date this Letter Agreement and return to me at your earliest
convenience. Thank you for your continued service to Roper.


Sincerely yours,                        


__________________________
Wilbur J. Prezzano
Chairman of the Board of Directors
Roper Technologies, Inc.


Accepted by:


___________________________        _______________________, 2019
Laurence Neil Hunn     Date






 

Appendix A


CONFIDENTIALITY, INTELLECTUAL PROPERTY,
NON-COMPETITION AND NON-SOLICITATION COVENANTS
These Confidentiality, Intellectual Property, Non-Competition and
Non-Solicitation Covenants are made by L. Neil Hunn for the benefit of Roper
Technologies, Inc. (the “Covenants”).
WHEREAS, my participation in the Long-Term Incentive Opportunity with Roper
Technologies, Inc. is conditioned upon agreement to these Covenants, in
consideration of Roper Technologies, Inc.’s grant of such Long-Term Incentive
Opportunity and the mutual promises contained in the Letter Agreement, Roper
Technologies, Inc. and I agree to the following terms and conditions:
1.     Position of Trust. As used herein: “Company” means Roper Technologies,
Inc., and any Affiliate that I am transferred to, am entrusted with Confidential
Information about, or am required to provide services to in the course of my
employment or services. “Affiliate” is any corporation, entity or organization
that Roper Technologies, Inc. owns a controlling interest in or that is under
common ownership and control with Roper Technologies, Inc. I acknowledge that I
am being placed in a position of special trust and confidence. I understand that
the Company has spent and will continue to spend substantial time and money
developing its technologies, products and services and training its employees on
its technologies, products and services. The Company also has dedicated its time
and resources developing and maintaining relationships with existing and
potential customers, clients, referral sources and vendors. Through my position,
the Company will provide me with one or more of the following: (a) Confidential
Information; (b) authorization to develop and expand relationships with
customers, prospective customers, and others involved in the Company’s business
that are key to the development of goodwill for the Company; and/or (c)
specialized training related to the Company’s business and customers. I
understand that the Company will provide me with one or more of these items in
reliance upon my promise to abide by the restrictions contained in these
Covenants. I agree that the business in which the Company is engaged is
extremely competitive and that through my employment with the Company I have
received and had access to and will receive and have access to Confidential
Information (as defined below), customer contact, and proprietary materials
related to the Company’s business that would give me an unfair competitive
advantage in competition against the Company if not subject to restrictions
provided for in these Covenants.
2.     Nondisclosure Obligation. I agree not to engage in any unauthorized use
or disclosure of Confidential Information and to limit my use of such
information to purposes that further the Company’s business interests consistent
with my assigned job duties. As used herein, “Confidential Information” refers
to an item of information or a compilation of information in any form (tangible
or intangible) related to the Company’s business that Company has not made
public or authorized public disclosure of, and that is not generally known to
the public through proper means. Confidential Information includes, but is not
limited to: (a) Company’s business plans and analysis, customer and prospective
customer lists, marketing plans and strategies, research and development data,
buying practices, financial data, operational data, methods, techniques,
technical data, know-how, innovations, computer programs, un-patented
inventions, and trade secrets; and (b) information about the business affairs of
third parties (including, but not limited to, clients and acquisition targets)
that such third parties provide to Company in confidence. Confidential
Information will remain protected under these Covenants if made public by
improper means (such as an unauthorized disclosure by me or another person). I
understand and agree that the obligations of this paragraph shall continue to
apply after the termination of my employment for any reason. Nothing herein
prohibits a disclosure of information that is compelled by law; provided,
however, that to the extent allowed by law, if I am compelled to disclose
Confidential Information I will give Company as much advance written notice as
possible under the circumstances and will cooperate with Company in any legal
action undertaken to protect the confidentiality of the information. Nothing in
these Covenants is intended or shall be construed to prohibit or discourage me
from reporting of, or opposition to, an illegal act, or as limiting or impeding
the right of a non-managerial and non-supervisory employee who is covered by the
National Labor Relations Act (the “Act”) from using or sharing information about
terms and conditions of employment (such as wages, hours, or working conditions)
for purposes that are protected under Section 7 of the Act (such as organization
or collective bargaining).
3.    Intellectual Property Obligations. I understand that I am expected,
through my position with the Company, to use my creative and inventive
capacities to assist the Company. I agree that during my employment I will
promptly disclose to the Company any Intellectual Property that I create,
conceive, or contribute to. “Intellectual Property” means any item that would
qualify as an Invention or Copyrightable Work. “Copyrightable Works” means all
original works of authorship that I prepare, alone or with others, within the
scope of my employment with Company or that relate to a line of business that
Company is engaged in or may reasonably be anticipated to engage in, including,
but not limited to, reports, computer programs, mask works, drawings, designs,
documentation and publications. “Inventions” means all intellectual property,
inventions, designs, discoveries, innovations, ideas, know-how and/or
improvements, whether patentable or not, and whether made by me alone or jointly
with others, which (a) relate to the existing or foreseeable business interests
of Company, (b) relate to Company’s actual or anticipated research or
development, (c) were developed or discovered with the assistance of Company
tools, equipment, personnel or other resources, or (d) are suggested by, related
to or results from any task assigned to me, Confidential Information provided to
me, or work performed by me for or on behalf of the Company.
3.1    Ownership of Intellectual Property. I agree that all Inventions are and
will remain the sole and exclusive property of Company. I do hereby grant and
assign all of my right(s), title and interest in and to any and all Inventions,
inclusive of all moral rights and rights of control of any kind, to the Company.
I recognize that all Copyrightable Works shall to the fullest extent permissible
be considered “works made for hire” in the United States as defined in the U.S.
Copyright Laws and in any other country adhering to the “works made for hire” or
similar notion. All such Copyrightable Works shall from the time of creation be
owned solely and exclusively by Company throughout the world. If any
Copyrightable Works or portion thereof shall not be legally qualified as a work
made for hire in the United States or elsewhere, or shall subsequently be held
to not be a work made for hire, I do hereby grant and assign all of my right(s)
(inclusive of all moral rights and rights of control of any kind), title and
interest in and to any and all Copyrightable Works, and all registered and
applied for copyrights therein, to the Company.
3.2    Cooperation Obligation. When requested to do so by Company, either during
or subsequent to my employment with Company, I will (a) execute all documents
requested by Company for the vesting in Company of the entire right, title and
interest in and to the Inventions, Confidential Information and Copyrightable
Works, and all patent applications filed and issuing on the Inventions; (b)
execute all documents requested by Company for filing and obtaining of patents
or copyrights; and (c) provide assistance that Company reasonably requires to
protect its right, title and interest in the Inventions, Confidential
Information and Copyrightable Works, including, but not limited to, providing
declarations and testifying in administrative and legal proceedings with regard
to Inventions, Confidential Information and Copyrightable Works. The Company
shall have full control over all applications for patents or other legal
protection of these Inventions and Copyrightable Works. The Company is not
obligated to use or exploit these Inventions or Copyrightable Works or attribute
them to me. In the event that there is any invention, copyrightable work, idea,
discovery, development, or other intellectual property that I own or in which I
have an interest that is not owned by the Company pursuant to the above terms,
and such intellectual property is incorporated into any product or service of
the Company, then I hereby grant to the Company and its assigns a nonexclusive,
perpetual, irrevocable, fully paid-up, royalty-free, worldwide license to any
such item that is so incorporated, including all rights to make, use, sell,
reproduce, display, modify, or distribute the item.
4.    Nonsolicitation and Noncompete Obligations. As used herein, the following
definitions shall apply: “Conflicting Product or Service” means any product or
service of any person or organization other than Company that competes with a
product or service of the Company, whether in existence or under development,
that I had involvement with or received Confidential Information about during
the Look Back Period. The “X Look Back Period” refers to the last two (2) years
of my employment with Company or such lesser period as I may have been employed
with the Company and the “Y Look Back Period” refers to the last twelve (12)
months of my employment with the Company or such lesser period as I may have
been employed with the Company. “Conflicting Organization” means any person or
organization which is engaged in or planning to become engaged in development,
production, marketing, or selling of a Conflicting Product or Service. “Covered
Customer” is a Company customer (person or entity) that I, or persons under my
supervision or management, had business-related contact or dealings with on
behalf of the Company in the Y Look Back Period. A customer is understood to
include persons or entities that the Company is doing business with (as
reflected by any sales or services provided to that person in the preceding two
(2) year period) and those with whom the Company has a reasonable expectation of
doing business based upon proposals or other business-related contact engaged in
with the person or entity in the six (6) month period preceding the termination
of my employment with the Company. “Assigned Territory” is the geographic area,
by state, county, or other recognized geographic boundary that is assigned to me
as a limitation on where I am to do business for the Company if my
responsibilities for the Company are limited to, or confined to a specific
geographic territory. The Company does business throughout the United States and
worldwide in all other countries where it can lawfully do business. Accordingly,
if I am not provided a more limited territory assignment, then the Assigned
Territory applicable to me shall be understood to be the state(s) where I am
employed and provide services, the United States, and the other countries
throughout the world where the Company marketed products or services that I had
involvement with, during the Y Look Back Period. To “solicit” refers to any
intentional communication or conduct that encourages or induces action in
another party or is likely to do so, without regard for which party first
initiated contact or communication, and without regard to whether the
communication or conduct was in response to an inquiry or request. The date or
event of “termination of employment” refers to the end of employment regardless
of which party ends the employment relationship, why the relationship is ended,
or how the relationship is ended (resignation, dismissal, lay off, end of fixed
employment term, or otherwise).
4.1    Non-Compete. During my employment with Company, I will avoid competing
with the Company or providing unauthorized assistance to a Conflicting
Organization. In order to protect the Company’s trade secrets and other
legitimate business interests invested in me, for a period of twenty-four (24)
months after the termination of my employment for any reason, I will not engage
in any “Competing Activities” within my Assigned Territory. “Competing
Activities” are any activities or services for a Conflicting Organization (as an
employee, consultant, contractor, officer, owner, director, or otherwise) that
(a) involve performing, supervising, or managing services that are the same as
or similar in function or purpose to those I performed, supervised, or managed
for the Company in the X Look Back Period, (b) involve a Conflicting Product or
Service, or (c) would be likely to involve the use of Confidential Information.
Notwithstanding the foregoing, I may accept employment with a Conflicting
Organization whose business is diversified and which is, as to that part of its
business in which I accept employment, not a Conflicting Organization if prior
to acceptance I provide the Company written notice of the position I am taking
and provide written assurances satisfactory to Company that the position will
not involve a Conflicting Product or Service or involve use of Confidential
Information.
4.2    Nonsolicitation of Customers. In order to protect the Company’s trade
secrets and other legitimate business interests, during my employment with
Company and for a period of twenty-four (24) months after the termination of my
employment for any reason, I will not, in person or through the direction or
control of others, knowingly solicit business from, contact or communicate with
a Covered Customer for the purpose of (a) selling or servicing a Conflicting
Product or Service, or (b) diverting a business opportunity away from the
Company. The foregoing is understood to be reasonably limited by geography to
the locations where the Covered Customer does business and is available for
contact. If a geographic limitation is required under applicable law or if at
the time of the termination of my employment my primary area of responsibility
is limited to the sale or provision of products or services within one or more
Assigned Territories (applicable to myself or individuals I manage or
supervise), then the post-employment restrictions set forth herein shall include
and be limited to those Assigned Territory(s) applicable to me during the Y Look
Back Period.
4.3    Nonsolicitation of Employees and Sales Representatives. During my
employment with the Company, and for a period of twenty-four (24) months after
the termination of my employment for any reason, I will not solicit or
communicate with, in person or through others, an employee or individual sales
representative of the Company that I worked with or became familiar with as a
result of my association with the Company, for the purpose of inducing or
encouraging such person to end his or her relationship with the Company or to
provide services to a Conflicting Organization. Nothing in this Section 4.3 is
intended to prohibit general advertising to fill an opening in a publication
directed to the public at large (such as a “want ad” in a newspaper) (and any
subsequent hiring as a result thereof) so long as it does not target the
Company’s employees or representatives.
5.    Additional Terms, Conditions, and Representations.
5.1    No Violation of Agreements with Prior Employers. I am under no
contractual obligations with a prior employer or other party that would prohibit
me from being employed with the Company or from performing the duties of the
position I hold with the Company. I agree that I will not disclose to the
Company or use for the Company’s benefit any information that to my knowledge is
proprietary or confidential to any of my prior employers, without proper consent
from the prior employer, if I am in possession of any such information.
5.2    Provisions are Reasonable. I acknowledge and agree that it is reasonable
and necessary for the protection of the goodwill and continued business of
Company that I abide by these Covenants during and following my employment with
Company and that Company will suffer irreparable injury, loss, harm and damage
if I engage in conduct prohibited by these Covenants. My experience and
abilities are such that compliance with these Covenants will not cause any undue
hardship or unreasonable restriction on my ability to earn a livelihood and that
the restrictions on my activities during and after employment do not prevent me
from using skills in any business or activity that is not in competition with
Company. Nothing in these Covenants shall be construed to limit or reduce any
common law or statutory duty I would otherwise owe to Company absent these
Covenants, including but not limited to my duty of loyalty and fiduciary duty as
an employee placed in a special position of trust; nor shall these Covenants
limit or eliminate any remedies available to the Company for a violation of such
duties.
5.3    Notifications Related to New Employment. I acknowledge that I will have
the responsibility to inform any prospective employer of these Covenants and
their restrictions prior to accepting employment with such employer. The Company
and I are both entitled to express our opinions to others about the
applicability of these Covenants to third parties. While I reserve the right to
communicate my disagreement with such an opinion if I disagree, I recognize the
Company’s legitimate business interest in expressing its opinion to a third
party (such as, but not limited to, a prospective employer or a customer of the
Company) and consent to it doing so if it believes such is necessary.
5.4    Special Remedies. I recognize that any breach by me of these Covenants
will cause the Company irreparable harm that cannot be compensated adequately by
an award of monetary damages. I agree that the Company may seek and obtain
injunctive relief in addition to damages the Company may recover at law. If I
violate one of the post-employment restrictions in these Covenants on which
there is a specific time limitation, the time period for that restriction will
be extended by one day for each day I am found to be in violation of it, up to a
maximum extension of time equal in length to the original period of restriction,
so as to give the Company the benefit of a period of forbearance by me that is
equal to the original length of time provided for. All remedies for enforcement
of these Covenants shall be cumulative and not exclusive. If a legal action
becomes necessary for the Company to enforce these Covenants, the Company shall
have the right to recover the reasonable attorneys’ fees and costs it incurs as
a result of such action in the event it prevails in any such action.
5.5    Survival. To the extent any portion of these Covenants or any portion of
any provision of these Covenants is held to be invalid or unenforceable within a
particular jurisdiction, such provision shall be construed by limiting and
reducing it so as to contain the maximum restrictions permitted by applicable
law within that jurisdiction. All remaining provisions of these Covenants,
and/or portions thereof, shall remain in full force and effect and the
enforceability of these Covenants outside the jurisdiction at issue shall not be
affected. Except where otherwise prohibited by applicable law, all of the
individual restrictive covenants contained within these Covenants, shall be
construed as agreements independent of one another and any other provision of
these Covenants and shall survive the termination of my employment for any
reason; and, the existence of any claim or cause of action against the Company,
whether predicated on these Covenants or otherwise, shall not constitute a
defense to the enforcement by the Company of such provisions.
5.6    Waiver or Modification / Assignability. Neither these Covenants, nor any
term or provision hereof, may be waived or modified in whole or in part by
either party without the party that holds the right to enforce such provision
expressly waiving the right to enforce such provision in writing. In the event
of such a waiver from the Company, the Company’s waiver must be in writing from
an officer of Roper Technologies, Inc. expressly stating that it is intended to
operate as a waiver or modification of these Covenants. These Covenants shall
inure to the benefit of the Company, without the need for any further action by
me. I understand that the Company is the intended beneficiary of these
Covenants, and that any one or more of same with a material interest in my
compliance with these Covenants may enforce this Agreement. I agree that these
Covenants are assignable by the Company. I hereby consent and agree to
assignment by the Company of these Covenants and all rights and obligations
hereunder, including, but not limited to, an assignment in connection with any
merger, sale, transfer or acquisition consummated by the Company relating to all
or part of its assets.
5.7    Transfer or Renewal of Employment. These Covenants will be deemed to
continue during any periods of renewal of my employment, including, but not
limited to, periods of employment following promotions or transfers, or during
any subsequent re-employment by the Company.
Nothing in these Covenants prohibits me from reporting an event that I
reasonably and in good faith believe is a violation of law to the relevant
law-enforcement agency (such as the Securities and Exchange Commission, Equal
Employment Opportunity Commission, or Department of Labor), or from cooperating
in an investigation conducted by such a government agency. I am hereby provided
notice that under the 2016 Defend Trade Secrets Act (DTSA): (1) no individual
will be held criminally or civilly liable under Federal or State trade secret
law for disclosure of a trade secret (as defined under the DTSA) that: (A) is
made in confidence to a Federal, State, or local government official, either
directly or indirectly, or to an attorney; and made solely for the purpose of
reporting or investigating a suspected violation of law; or, (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal so that it is not made public; and, (2) an individual
who pursues a lawsuit for retaliation by an employer for reporting a suspected
violation of the law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual files any document containing the trade secret under seal, and does
not disclose the trade secret, except as permitted by court order.




